Voto Disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 3 de noviembre de 1977
No surge de los autos de este caso que hubiera justifica-ción alguna para que la policía prescindiera de aplicar la norma de Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969). Una vez más nos encontramos con la situación que censuramos en Pueblo v. Montañez Ramos, 100 D.P.R. 911, 923-924 (1972); Pueblo v. Tanco, 101 D.P.R. 75 (1973); Pueblo v. Delgado Meléndez, 101 D.P.R. 79, 80-81 (1973), en mi opinión disidente en Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976), y en mi voto particular en Pueblo v. Mangual Serrano, 106 *468D.P.R. 225 (1977), de que estando vigente la norma, sea ig-norada por la Policía.
La prueba no establece que en el momento de ocurrir los hechos de sangre que dieron base a la acusación el apelante fuera persona conocida por los testigos de cargo. Ni siquiera hay prueba de que le hubieran visto antes. Lo ven por primera vez, según ellos, en el corto espacio de un minuto y bajo la tensión natural que produce un acto criminal en que una persona pierde la vida y otra es herida. La identificación posterior, en el cuartel de policía de Ponce, donde les presentaron a los testigos al apelante y a otra persona como quien le acompañaba es claramente la identificación sugerida que este Tribunal ha rechazado por ser violativa del debido proceso de ley.
Revocaría la sentencia.
—O—
RESOLUCIÓN
San Juan, Puerto Rico, a 16 de marzo de 1978.
Pasados cuatro meses de haberse celebrado la vista oral y haberse dictado sentencia confirmatoria en el caso de epí-grafe, en escrito radicado el 18 de marzo de 1978, el ape-lante José E. Casiano Vélez solicita que se le absuelva por haber participado en la decisión el Juez Asociado Señor Díaz Cruz. Funda su petición en una declaración jurada de su primo Nelson Meléndez Casiano quien afirma que el 13 de enero de 1973 visitó, en unión de otras personas, la oficina profesional del Lie. Jorge Díaz Cruz para solicitar “. . . sus servicios como abogado en un caso que se había presentado contra mi primo José Enrique Casiano Vélez y por el cual habían confiscado mi carro.”
La entrevista que se alega “. . . duró como una hora” se llevó a efecto casi cinco años antes de la vista celebrada en el presente caso. Semanas después de la entrevista, el Lie. *469Díaz Cruz fue designado a este Tribunal y juramentado el 16 de marzo de 1973. A pesar de que el magistrado ocupó su sitio en el estrado durante la vista pública celebrada el 17 de octubre de 1977 no se solicitó su inhibición por el abogado de-fensor Lie. Héctor Lugo Bougal. (1) Es razonable concluir que debido al transcurso del tiempo y al factor memoria, tanto el Juez Señor Díaz Cruz como el Lie. Lugo Bougal no estaban conscientes ni relacionaron dicha vista con el caso de autos. En el cúmulo de asuntos judiciales, visitas, inves-tigaciones de innumerables casos, es explicable que un abo-gado en el ejercicio de una intensa práctica pueda olvidar detalles de los innumerables asuntos en que ha intervenido y no tenemos duda de que éste ha sido el caso.
A la luz de lo expuesto, y en consideración a que nuestra opinión [sic] y sentencia confirmatoria del 3 de noviembre de 1977 representa el criterio de un Tribunal colegiado, la parti-cipación del Juez Asociado Señor Díaz Cruz no infringió el debido proceso de ley.
No obstante hemos considerado nuevamente la cuestión central planteada por el apelante en su recurso de apelación y ratificamos la sentencia confirmatoria emitida el 3 de noviembre de 1977 por entender que las circunstancias del caso no justificaban que se identificara al acusado en una rueda de detenidos. Los hechos por los cuales se acusó al ape-lante ocurrieron después de las cinco y media de la tarde y la identificación se llevó a cabo unas horas después.
En Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969), esta-blecimos que la forma más confiable para identificar a un sospechoso por un testigo que no lo conocía de antemano era mediante la confrontación en rueda de detenidos, pero se re-conoce que “[e]n ciertas ocasiones se puede dispensar de *470este requisito, como cuando la identificación se realiza poco tiempo después de ocurrido el acto delictivo, pues se reconoce que todavía está fresca en la memoria la imagen de la persona.” Pagán Hernández v. Alcaide, 102 D.P.R. 101-105 (1974); Bates v. United States, 405 F.2d 1104 (D.C. Cir. 1968).
En Norris v. Slayton, 540 F.2d 1241 (4th Cir. 1976), se consignó: “No hay prohibición alguna en contra de obser-var un único sospechoso en una rueda de un solo detenido cuando tiene lugar poco después del alegado acto criminal, pues esa observación, en vez de producir una identificación errónea tiende bajo algunas circunstancias a asegurar la exactitud de la identificación.”
Y como expresó el Juez Burger cuando pertenecía a la Corte de Apelaciones del Circuito del Distrito de Columbia, la identificación “en circunstancias como éstas fomenta los deseables objetivos de una identificación reciente y exacta, la cual, en algunos casos puede inducir a poner en libertad inmediatamente a un sospechoso inocente y a la misma vez permitir a la policía reanudar la búsqueda del criminal en fuga mientras el rastro está fresco.” Bates v. United States, supra a la pág. 1106.
Si bien es verdad que algunos tribunales han establecido reglas estrictas en cuanto al tiempo que debe transcurrir entre el hecho delictivo y la confrontación para dispensar la celebración de una rueda de detenidos, la norma general-mente aceptada es que la confrontación debe ocurrir dentro de un tiempo razonable que no debe extenderse más allá de las 24 horas. Stanley v. Cox, 486 F.2d 48 (4th Cir. 1973) ; Norris v. Slayton, 540 F.2d 1241 (4th Cir. 1976); People v. Hunt, 568 P.2d 376 (Calif. 1977); People v. Floyd, 464 P.2d 64 (Calif. 1970); People v. McKinley, 355 N.E.2d 324 (Ill. App. 1976); Nota, Due Process Considerations in Police Showup Practices, 44 N.Y.U. L. Rev. 377 (1969).
*471La identificación llevada a cabo en este caso es confiable pues los testigos tuvieron la oportunidad de observar al acu-sado a corta distancia, y se lo presentaron pocas horas des-pués de ocurridos los hechos cuando todavía estaba fresca en sus mentes la imagen de lo que habían visto. Si a esto uni-mos el hecho de que los testigos de cargo identificaron el auto-móvil en que viajaba el agresor como uno marca Falcon, convertible, color gris de capota negra y gomas de aro de magne-sio y fue en vehículo que corresponde a esa descripción donde la policía vio poco después al apelante, no cabe duda de que la identificación es confiable.
En mérito de lo expuesto se ratifica la sentencia confirma-toria emitida el 3 de noviembre de 1977.
Lo acordó el Tribunal y certifica el Secretario.
El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué están conformes con la determinación de que la participación del Juez Asociado Señor Díaz Cruz no le-sionó el debido proceso de ley, pero se ratifican en el criterio expuesto en la opinión disidente de que en este caso debió utilizarse la rueda de detenidos en el proceso de identificación del apelante. Los Jueces Asociados Señores Rigau y Díaz Cruz no participaron.
(Fdo.) Ernesto L. Chiesa Secretario

(1)En el escolio 4 de su escrito el apelante nos solicita vista oral para someter prueba demostrativa “de que luego el Hon. Jorge Díaz Cruz le solicita al Ledo. Héctor Lugo Bougal que el continu[ara] con el caso.” En virtud de los términos de la presente consideramos innecesaria la misma.